Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 1 of 10 PageID #: 24412

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
   SPN/MKM/KDE                                         271 Cadman Plaza East
                                                       Brooklyn, New York 11201


                                                       July 13, 2020

   By ECF

   The Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:     United States v. Juan Ángel Napout
                         Criminal Docket No. 15-252 (S-2) (PKC)

   Dear Judge Chen:

                  The government respectfully submits this letter brief in opposition to
   defendant Juan Ángel Napout’s renewed motion for a sentence reduction (the “Motion” or
   “Mot.”), filed on July 7, 2020, and supplemented on July 13, 2020, in which he again asks
   the Court to reduce his sentence by two-thirds based on generalized concerns about the
   Coronavirus Disease-2019 (“COVID-19”) pandemic. ECF Dkt. Nos. 1409, 1410. Although
   the country continues to grapple with the spread of the disease, which requires restrictive
   measures both inside and outside of prison facilities, the circumstances relevant to Napout
   have not changed since he filed his motion three months ago except that (1) the Second
   Circuit has now affirmed his conviction, and (2) the first cases of COVID-19 infection have
   been reported at the Bureau of Prisons (“BOP”) facility where Napout is serving his
   sentence. For the reasons set forth below and in its Memorandum in Opposition to
   Defendant’s Motion to Reduce Sentence filed on April 9, 2020 (ECF Dkt. No. 1359), which
   is incorporated herein by reference, the Court should again deny Napout’s request.

   I.     Background

                   On April 1, 2020, Napout filed a motion pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i) in which he sought a reduction of his sentence to time served or, in the
   alternative, a sentence modification to allow him to serve part of his term of incarceration at
   his condominium in South Florida. See ECF Dkt. No. 1328. The government opposed the
   motion. ECF Dkt. No. 1359. On April 10, 2020, after hearing oral argument, the Court
   denied the motion, holding both that Napout had failed to satisfy the exhaustion requirement
   set forth in Section 3582(c)(1)(A) and on the ground that, in any event, Napout had failed to
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 2 of 10 PageID #: 24413




   establish “extraordinary and compelling reasons” sufficient to warrant his release under the
   statute. ECF. Dkt. Entry dated Apr. 10, 2020; ECF Dkt. No. 1365 (detailing authorities on
   exhaustion). 1

                   Napout renewed his motion for release on July 7, 2020 based in part on the
   first reported positive COVID-19 tests among the inmate population at FCI Miami, the low
   security Bureau of Prisons (“BOP”) correctional facility where Napout is presently
   incarcerated. Mot. at 1-3. Napout seeks a reduction of his sentence to time served or, in the
   alternative, an order directing that he be released to serve the remainder of his sentence on
   home confinement. Id. at 1, 12. Napout is scheduled to be released, following completion of
   his 108-month term of incarceration, on August 9, 2025. To date, Napout has served
   approximately 33% of the sentence imposed by the Court.

                    As of July 13, 2020, the BOP reports that 20 inmates and 7 staff members
   have tested positive and have active cases of the virus. See COVID-19 Cases,
   https://www.bop.gov/coronavirus/. BOP officials have indicated that, in addition to
   following national BOP operations, which is based on guidance from the Centers for Disease
   Control, World Health Organization, and other agencies, see generally
   https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_response, FCI Miami has
   taken specific steps to address the recent positive cases. Specifically, on July 7, 2020, the
   facility instituted a three-week quarantine to mitigate the spread of COVID-19. As of that
   date, inmates primarily remain in their cells except when allowed out in groups of six to
   shower and, twice a week, to use computers and telephones.

                   The DOJ and BOP also continue their broader efforts to mitigate the risks
   posed by the pandemic, including by proactively identifying prisoners and pretrial detainees
   whose particular circumstances warrant their release from custody. Consistent with the
   Attorney General’s March 26, 2020 memorandum, the BOP is “reviewing all inmates who
   have COVID-19 risk factors, as described by the CDC, to determine which inmates are
   suitable for home confinement” and thus far has released more than 6,850 inmates on home
   confinement. See BOP, “COVID-19 Home Confinement Information,” available at
   https://www.bop.gov/coronavirus/. This effort requires careful analysis of each inmate’s
   particular circumstances, the spread of the disease, and the resources required of BOP and
   Probation Department personnel, among others, to ensure orderly transfer of inmates cleared
   for release into the community.




          1
            The motion also sought release, in the alternative, on bail pending appeal. The
   Court denied this application as well. See Order, ECF Dkt. Entry dated April 14, 2020. The
   Second Circuit has since affirmed the judgments against Napout and co-defendant José
   Maria Marin in their entirety. See United States v. Napout, --- F.3d ---, 2020 WL 3406620
   (2d Cir. June 22, 2020).


                                                 2
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 3 of 10 PageID #: 24414




   II.    Discussion

                  Napout argues that his sentence should be reduced chiefly because (1) more
   than a dozen inmates at FCI Miami have tested positive for COVID-19 since his initial
   application, (2) data from the CDC show that Napout is at elevated risk for complications
   from the virus, and (3) protective measures implemented by the facility to address the
   pandemic have rendered Napout’s term of incarceration more onerous than the Court could
   have predicted when it sentenced him. None of these arguments supports a finding of an
   “extraordinary and compelling reason” for release, and the § 3553(a) factors continue to
   weigh heavily against early release.

          A.      Applicable Law

                   After a defendant has exhausted his administrative remedies, 2 18 U.S.C.
   § 3582(c)(1)(A)(i) permits a Court to modify an already imposed sentence only upon a
   showing of “extraordinary and compelling reasons.” If a court finds such “extraordinary and
   compelling reasons,” it may “modify a term of imprisonment” when, “after considering the
   factors set forth in section 3553(a) to the extent that they are applicable,” and to the extent a
   reduction is consistent with the applicable policy statement in the Sentencing Guidelines, the
   court “finds that extraordinary and compelling reasons warrant such a reduction.” Id.; see
   also United States v. Gotti, 2020 WL 497987, at *2 (S.D.N.Y. Jan. 15, 2020) (“It is
   important to note that a defendant who meets all the criteria for compassionate release
   consideration listed above is not thereby automatically entitled to a sentence modification.
   He is simply eligible for a sentence modification. The court confronted with a
   compassionate release motion is still required to consider all the Section 3553(a) factors to
   the extent they are applicable, and may deny such a motion if, in its discretion,
   compassionate release is not warranted because Section 3553(a) factors override, in any
   particular case, what would otherwise be extraordinary and compelling circumstances.”).

                  The United States Sentencing Guidelines (“U.S.S.G.” or the “Guidelines”) and
   BOP policy have established clear criteria to aid in a court’s determination of when
   compassionate release is appropriate pursuant to § 3582(c)(1)(A)(i). See U.S.S.G. § 1B1.13;
   see also BOP Program Statement 5050.50 (“Compassionate Release/Reduction in Sentence:
   Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g)”), available at
   https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Both the Guidelines and the BOP
   Program Statement primarily limit compassionate relief to cases of serious illness or
   impairment, advanced age, or a need to care for a child, spouse, or registered partner. See
   id.; see also United States v. Traynor, 04-CR-0582 (NGG), 2009 WL 368927, at *1 n.2

          2
            The BOP has advised that it is still considering Napout’s request for compassionate
   release but that he is ineligible to serve the remainder of his sentence on home confinement
   because of his immigration status and, if released from custody, would be transferred to the
   custody of Immigration and Customs Enforcement. The government does not oppose the
   Court proceeding directly to the merits of Napout’s motion.


                                                   3
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 4 of 10 PageID #: 24415




   (E.D.N.Y. Feb. 13, 2009). As the Court recognized in Traynor, Congress indicated that
   § 3582(c)(1) “applies . . . to the unusual case in which the defendant’s circumstances are so
   changed, such as by terminal illness, that it would be inequitable to continue the confinement
   of the prisoner.” Id. at *1 (citing Senate Report No. 98–225, 98th Cong., 2d Sess., reprinted
   in 1984 U.S.C.C.A.N. 3182, 3304).
                   A generalized concern of contracting COVID-19 does not constitute an
   “extraordinary and compelling reason” supporting release. See, e.g., United States v. Scarpa,
   No. 18-CR-123 (CAB) (E.D.N.Y. June 10, 2020) (denying request for compassionate release
   of 67-year-old defendant with underlying conditions serving a 30-month sentence because
   none of his conditions are “terminal” and the argument that “his underlying medical
   conditions may make him at graver risk of suffering more serious complications from
   COVID-19 . . . is too speculative to support compassionate release,” and collecting cases);
   United States v. Pikus, No. 16-CR-329 (AMD) (E.D.N.Y. May 19, 2020) (observing that
   “[c]ourts in this Circuit have interpreted this standard as requiring a showing that the
   defendant is uniquely situated with respect to the risk of infection of COVID-19” and
   collecting cases).
                  A defendant seeking relief under § 3582(c)(1)(A) “bears the initial burden to
   put forward evidence that establishes an entitlement to a sentence reduction.” United States
   v. Greenhut, No. 18-CR-00048 (CAS), 2019 WL 6218952, at *1 (C.D. Cal. Nov. 21, 2019);
   Cannon v. United States, No. CR 11-048 (CG), 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29,
   2019) (“[T]he defendant has the burden to show circumstances meeting the test for
   compassionate release.”); see also United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)
   (same under § 3582(c)(2)); United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)
   (same); United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an
   affirmative goal and presumptive access to proof on a given issue normally has the burden of
   proof as to that issue.”).

          B.     Napout Has Not Demonstrated Extraordinary or
                 Compelling Reasons Warranting His Release

                 1.     The Presence of Positive Cases at FCI
                        Miami Does Not Support Release

                 Napout’s primary argument is that the recent increase in cases at FCI Miami
   presents a growing emergency requiring his immediate release from prison in light of his age
   of 62. The argument is unavailing. Although the BOP is taking seriously the first reported
   cases of COVID-19 at FCI Miami, the presence of the virus at the facility does not constitute
   “extraordinary and compelling” reasons warranting release for every “white-collar” criminal
   over 60, as Napout suggests. 3 Cf. United States v. Haney, No. 19-CR-541 (JSR), 2020 WL



          3
           See Mot. Hearing Tr. dated April 10, 2020 at 30 (“COURT: But, Mr. Weinstein,
   think about what you’re saying. So the white collar criminals who are 60 and above and,

                                                 4
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 5 of 10 PageID #: 24416




   1821988, at *5 (S.D.N.Y. Apr. 13, 2020) (denying motion of 61-year-old defendant because,
   if “age alone were a sufficient factor to grant compassionate release in these circumstances, it
   follows that every federal inmate in the country above the age of 60 should be forthwith
   released from detention, a result that does not remotely comply with the limited scope of
   compassionate release and that would arguably have a devastating effect on a national
   community that is now itself so under stress”).

                    Napout’s argument is premised on the false assertion, without supporting
   authority, that the BOP “has repeatedly failed to stop a few infections from turning into a
   catastrophic outbreak.” Mot. at 8. In fact, the BOP has demonstrated an ability to mitigate
   and manage the effects of COVID-19 and provide appropriate medical care for its inmates.
   For example, as this Court is well aware, many inmates at the Metropolitan Detention Center
   in Brooklyn relied on similar rhetoric in seeking release after cases were first reported in that
   facility. Their dire predictions, however, have not come to pass due to the steps taken by the
   BOP to control the spread of the virus. See, e.g., United States v. Amador-Rios, No. 18-CR-
   398 (RRM), Order dated Apr. 12, 2020, at ECF Dkt. No. 99 (“There is nothing to suggest
   that the parade of horribles that Drs. Giftos and Williams speculate might happen is actually
   happening or is imminent at MDC. To the contrary, there is nothing to suggest that the
   Bureau of Prisons will be unable to mitigate or manage the effects of COVID-19, or will be
   unable to handle the medical needs of any inmate at MDC.”); United States v. Pandrella, No.
   19-CR-122 (MKB) (E.D.N.Y. May 6, 2020), Hearing Tr. at 11 (“MDC has many procedures
   in place, and these procedures appear to be working. In over a month, the number of inmates
   have remained considerably low – the number of inmates that have been infected with
   COVID-19 . . . .”). FCI Miami, like the MDC, is taking appropriate steps to protect inmates
   at the facility, including implementing a lockdown, which ensures social distancing, in
   addition to the extensive procedures the BOP has implemented nationwide. 4

                  It bears noting that, as Napout acknowledges, FCI Miami’s rising case count
   corresponds to the rising count in the broader South Florida community in which he proposes
   to reside should he be released to home confinement. See, e.g., Mot. at 2 (collecting
   sources). To date there are 20 confirmed cases of COVID-19 (and 0 deaths) in FCI Miami’s
   population of 998 inmates, or 2.0% of the inmate population. In Miami-Dade County, where
   Napout seeks to live, there are 64,444 confirmed cases (and 1,139 deaths) in a population of

   quite frankly, many of them are, they all should be freed . . . . MR. WEINSTEIN: Exactly –
   ”).
          4
             Napout describes BOP efforts to release non-violent offenders as “slow and inept”
   but provides no support for the statement except to cite to outdated numbers indicating that
   the BOP has released 3.2% of its inmate population. Mot. at 4, n.10. In fact, the current data
   reflects that approximately 5.3% of inmates have been released. See
   www.bop.gov/coronavirus/. A news account of the contested statements of a single union
   representative, as recounted in Napout’s supplemental filing, does little to advance Napout’s
   argument. ECF Dkt. No. 1410.


                                                   5
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 6 of 10 PageID #: 24417




   approximately 2.7 million people, or 2.4%. 5 In other words, there is no evidence that the
   rate of infection in the FCI Miami inmate population is any greater than in the general
   population in the county where Napout seeks to be released. Moreover, although Napout
   essentially concedes that social distancing is being enforced in FCI Miami (see Mot. at 6
   (“More than likely, Mr. Napout will be in near solitary confinement for the foreseeable
   future.”)), he fails to acknowledge that the same cannot be said of his condominium complex
   in Sunny Isles Beach, Florida, where his living situation would be uncontrolled at best. 6
   Specifically, he would be living with and in frequent contact with family members and other
   apartment dwellers, who, like any residents of Miami-Dade County, have a significant risk of
   exposure any time they go to the grocery store or run errands, as well as when they receive
   any visitors or deliveries to the home. Cf. United States v. Davenport, No. 17-CR-61 (LAP)
   (S.D.N.Y. Apr. 9, 2020) (Dkt. 255, at 2) (denying as insufficiently compelling 18 U.S.C.
   § 3582(c)(1)(A) motion of defendant with diabetes and heart disease; explaining “that there
   are no current cases of COVID-19 at Schuylkill but that Haverford, the town in which [the
   defendant] proposes to be released, has one of the highest rates of COVID-19 infection in the
   Commonwealth of Pennsylvania”). In this context, Napout’s age and health conditions,
   including high blood pressure, high cholesterol, and mental health issues, do not provide
   extraordinary or compelling reasons supporting his release. See, e.g., United States v.
   Rabuffo, No. 16-CR-148 (ADS), 2020WL 2523053, at *3-4 (E.D.N.Y. May 14, 2020)
   (denying relief for 61-year-old defendant sentenced to 16 months for tax-evasion with no
   underlying conditions); see also United States v. Lytch, 02-CR-891 (ARR) (E.D.N.Y. May 8,
   2020), ECF Dkt. No. 630, at 4 (“[W]hile at least hypertension is a recognized health
   condition which heightens an individual’s risk with regard to COVID-19, [the defendant] has
   not presented sufficient evidence that he currently suffers from a preexisting condition,
   particularly in light of his relatively young age [of 55]”).

                 2.      The Data Referenced in Napout’s Motion Do Not
                         Support Modification or Termination of His Sentence

                   Napout points to various data and related sources in support of his argument,
   but none of the cited authorities supports the relief he seeks. Napout argues, for example,
   that the virus is sure to spread quickly at FCI Miami because it has done so “time and time

          5
            The county-by-county data is available at https://usafacts.org/visualizations/
   coronavirus-covid-19-spread-map/, which is the data relied upon by the CDC. See
   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases- in-us.html.
          6
            At a detention hearing before trial, counsel for Napout described Napout’s
   “compound” as being multiple units of “a complex like Trump Tower,” a building with a
   pool, a gym, a weight-lifting area, a recreation area for games like ping-pong, and a common
   lobby from which Napout’s family takes the elevator up to their floor. See Detention
   Hearing Tr., dated November 22, 2016, at 4, 7, 13, 16-23. Online real estate listings for
   other units in the same complex indicate that there are 30 floors and 241 residences in the
   complex.


                                                  6
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 7 of 10 PageID #: 24418




   again with devastating effects” at other BOP facilities. Mot. at 3. In support of this claim,
   Napout cites to BOP data “listing twenty-five facilities with at least fifty confirmed cases.”
   Id. at 3, n.6. The government assumes that Napout is referring to the list of facilities and
   confirmed cases available in the “COVID-19 Cases” section of the BOP COVID-19 resource
   page, available at https://www.bop.gov/coronavirus/ (the government was unable to reach the
   cited authority through the link provided by Napout). The data on BOP’s COVID-19 Cases
   page indicates that, as of July 13, 2020, there were seven BOP facilities with more than 50
   current active cases among the inmate population. The data also indicate that 16 BOP
   facilities have more than 50 recovered inmates and that, of those 16 facilities, 10 currently
   have fewer than 10 active inmate cases and only 2 have more than 50 active inmate cases.
   Thus, if anything, the data reflects the success of BOP’s efforts to treat patients and limit the
   spread of the virus under difficult circumstances.

                    Napout also cites to CDC data from June 6 indicating that those aged 50-64
   were five times more likely than those in 18-29 range to require hospitalization after
   contracting the virus. Mot. at 3. Napout notes further that his age, 62, places him at the
   older end of the range. The cited data merely indicate that, as was true at the time of
   Napout’s original application, “[a]s you get older, your risk of being hospitalized for
   COVID-19 increases.” CDC, COVIDE-19,Your Health, Older Adults (updated June 25,
   2020), available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
   precautions/older-adults.html. The data also indicates that adults aged 50-64 years are
   substantially less likely to be hospitalized than adults aged 65-73 years old, that the greatest
   risk for severe illness from COVID-19 is among those aged 85 or older, and that 8 in 10
   COVID-19-related deaths have been among adults aged 65 or older. The basic principle that
   risk increases with age is not new and does not provide a basis for releasing Napout and
   effectively eliminating the bulk of his sentence. 7 The Court previously found that Napout “is
   only at a slightly higher risk of experiencing more serious consequences from the virus, if
   contracted, than younger inmates,” a fact that has not changed in the three months since his
   first application. See Order dated April 14, 2020, ECF Dkt. No. 1365, at 2.

                 3.      Napout’s Conditions of Confinement and Status as a Foreign
                         National Do Not Provide a Basis for Early Release

                  Napout argues that he should be released because the current conditions of
   confinement, including restrictions implemented to slow the spread of the virus, are harsher
   than those the Court anticipated at the time that it imposed sentence. Mot. at 9. Napout
   argues further that because he is a foreign national he will not receive credit for programs
   that otherwise might entitle him to early release. Id. Napout contends that, but for these

          7
             Napout also notes that Congress is contemplating legislation that would make his
   age alone sufficient to support a finding of extraordinary and compelling circumstances
   justifying early release, Mot. at 3 (citing the COVID-19 Safer Detention Act, S. 4034, 116th
   Cong. § 5 (2020)), but the introduction of proposed legislation does not convey
   Congressional intent, much less signify a change in law or policy.


                                                  7
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 8 of 10 PageID #: 24419




   restrictions, he would already have served “almost half” of his sentence. Id. at 9-10. These
   arguments are unpersuasive, to say the least, as support for his request for immediate release.

                    The government does not dispute that Napout’s conditions of confinement are,
   at present, more onerous than they would have been but for the pandemic, but the restrictions
   imposed by the BOP during the pandemic do not constitute extraordinary or compelling
   circumstance warranting a five-year reduction in Napout’s sentence. Life has become more
   difficult for every inmate in BOP custody – and for virtually everyone else, in and out of
   prison. The government does not take temporary restriction on Napout’s movement and
   human interaction lightly, but he is incarcerated for serious crimes and advances arguments
   that do little to distinguish him from any other inmate. See, e.g. Scarpa, ECF Dkt. No. 300,
   at 8 (“The conditions Scarpa complains of from his time in solitary confinement—a lack of
   interaction with other people, the inability to get Vitamin D, and weight loss—are also not
   terminal and do not warrant compassionate release.”); United States v. Dodge, No. CR 17-
   323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (observing that defendant cannot
   satisfy his burden through “sweeping allegations about a prison’s ability or lack thereof to
   contain an outbreak” and emphasizing that “the spread of the coronavirus and the conditions
   of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary
   and compelling circumstances” because “those circumstances are applicable to all inmates
   who are currently imprisoned and hence are not unique to any one person”); United States v.
   Pressley, No. 4:17-CR-196, 2020 WL 3472573, at *5 (E.D. Tex. June 25, 2020) (same);
   United States v. Koons, No. CR 16-214-05, 2020 WL 1940570, at *4 (W.D. La. Apr. 21,
   2020) (same); United States v. Gagne, No. 18-CR-242 (VLB), 2020 WL 1640152, at *5 (D.
   Conn. Apr. 2, 2020) (denying compassionate release motion where defendant failed to show
   that “her specific medical conditions, medications, and conditions of confinement” would
   “uniquely and adversely affect her” and indicating that BOP lockdown of facility was “a
   preventative measure” tending to show facility’s focus on the medical risk).

                   Napout’s arguments relating to the credits he would have received if he were a
   United States citizen are similarly unavailing. The Court understood that Napout would face
   some restrictions as a result of his status as a foreign national when it imposed sentence, see,
   e.g., Sent. Tr. at 167-69 (stating that restrictive conditions potentially resulting from
   Napout’s immigration status did not warrant “much weight at all because that’s certainly not
   uncommon” and finding that and that such circumstances were “not extraordinary or
   compelling”), and, in any event, even if Napout were deemed to have served “almost half” of
   his six year sentence – which, again, he has not – he still would be nowhere near to
   qualifying for home confinement based on the amount of time served, see 18 U.S.C.
   § 3624(c)(2) (authorizing placement of inmate in home confinement during the last six
   months or 10% of a sentence, whichever is shorter); 34 U.S.C. § 60541(g)(5)(A)(ii)
   (providing for release to home confinement of defendants at least 60 years old based on
   various conditions, including having served two-thirds of the term of imprisonment
   imposed).




                                                  8
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 9 of 10 PageID #: 24420




          C.      The 3553(a) Factors Weigh Heavily Against Release

                   Even if the Court were to find that Napout is eligible for a sentencing
   modification, which he is not, the Court nevertheless must “consider all the Section 3553(a)
   factors to the extent they are applicable, and may deny [the motion for release] if, in its
   discretion, compassionate release is not warranted because Section 3553(a) factors override,
   in any particular case, what would otherwise be extraordinary and compelling
   circumstances.” Gotti, 2020 WL 497987, at *2.

                  As detailed in the government’s opposition to Napout’s initial motion for
   compassionate release, the sentencing factors in 18 U.S.C. § 3553(a) – which caused the
   Court to impose a sentence of 108 months’ imprisonment less than two years ago – all weigh
   against release. See generally Gov. Opp’n, ECF Dkt. No. 1359, at 18-20; see also Scarpa,
   ECF Dkt. No. 300, at 10 (“The Court’s assessment of the relevant § 3553(a) factors has not
   changed since Scarpa’s sentencing, even upon renewed consideration of those factors in light
   of Scarpa’s motion for compassionate release due to COVID-19”). As the Court remarked at
   sentencing, there is “no question” that Napout was convicted of “absolutely a serious crime
   that warrant[s] significant punishment,” particularly since Napout committed the offenses
   “not because of need but because of greed.” Sent. Tr. at 153-56. The evidence presented,
   which revealed Napout to be “stealthy, sneaky, calculating, and greedy,” also did not “bode
   well for his potential to recidivate or to re-offend.” Id. at 162, 167. And the need for general
   deterrence is as strong now as it was at the time of sentencing. See id. at 156 (statement of
   the Court that “clearly, a message, a very strong message, of deterrence has to be sent to
   others”).

                   Napout’s primary argument is that the deterrent rationale served by
   sentencing is no longer at issue. But the need for general deterrence that the Court cited in
   imposing a sentence of 108 months in prison is served by ensuring that a defendant serves
   the entirety of his sentence; permitting Napout to be released after serving a third of his
   sentence is plainly inconsistent with the Court’s calculus.

                   Napout’s claim that the interest in specific deterrence has been addressed by
   “the time Mr. Napout has spent in prison, the lockdown conditions he has endured, and the
   overall toll” of the case is meritless. Mot. at 11. As the Court is aware, Napout’s misconduct
   included not only his illicit receipt of millions of dollars in bribes in violation of his fiduciary
   duties but also his brazen obstruction of justice “at a time when he knew that he was under
   investigation and refused to allow. . . needed reform to take place.” Sent. Tr. at 143; see also
   id. at 164 (describing Napout’s “hidden life”). And, importantly, Napout has never accepted
   responsibility for any of his misconduct, demonstrating that the need for specific deterrence
   remains. In short, the Court recognized the real need for specific deterrence in imposing its
   108-month sentence – well below the applicable Guidelines – and Napout’s citation to the
   “overall toll” of the case does not alter this decision. 8
          8
           Napout again cites to early release programs to argue that Congress has decided that
   “inmates of his age are sufficiently deterred to permit early release.” Mot. at 11. Napout

                                                    9
Case 1:15-cr-00252-PKC-RML Document 1411 Filed 07/13/20 Page 10 of 10 PageID #:
                                  24421




 III.   Conclusion

              For the foregoing reasons, Napout’s motion for a modified sentence under 18
 U.S.C. § 3582 should be denied.


                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:           /s/
                                                     Samuel P. Nitze
                                                     M. Kristin Mace
                                                     Keith D. Edelman
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

 cc:    Counsel of record (by ECF)
        Clerk of Court (PKC) (by ECF)




 recognizes that these programs do not apply to him, but even if they did, he still would have
 served less than half of his sentence. See id. at 10. And, as stated above, Napout’s other
 citations to proposed but not enacted legislation offers no insight into Congress’s views of
 the need for incarceration; the best indication of that is the current sentencing regime, which
 requires Napout to serve the remainder of his sentence.


                                                10
